Case 1:20-cv-00821-LMB-JFA  Document
       Case 1:20-cv-10617-WGY        58 322-8
                               Document Filed 08/18/20  Page 1Page
                                               Filed 10/23/20 of 5 PageID#
                                                                    1 of 5 1133




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION




  CHRISTIAN ALBERTO SANTOS GARCIA,
  et aL,

                 Plaintiffs,

                                                       Case No. 1:20-cv-00821 (LMB/JFA)
  CHAD F. WOLF, in his official capacity as
  Acting Secretary, U.S. Department of
  Homeland Security, et aL,

                 Defendants.



                                       AGREED INSPECTION PROTOCOL


         1.      Pursuant to the Court's instructions at the August 17,2020 hearing, the parties

  submit the following proposed joint protocol regarding an inspection of the Farmville Detention

  Center("FDC")to be conducted by Plaintiffs' expert Dr. Homer D. Venters and Defendants'

  expert Dr. William Andrew Reese (collectively,"the Inspectors"). The parties submit this

  protocol at the direction ofthe Court, and Defendants agree to a voluntary inspection of the FDC

  without waiving any existing or future objections to future inspections of the facility, relief for

  the Plaintiffs, or any finding that Defendants have violated Plaintiffs' constitutional and/or

  statutory rights. Pursuant to this protocol, the inspection will examine and provide evaluations

  regarding the following subjects identified by Dr. Venters:

              a. Practices for screening of detainees for COVID-19 symptoms including whether

                 detainees are asked about COVID-19 symptoms generally or during daily
Case 1:20-cv-00821-LMB-JFA  Document
       Case 1:20-cv-10617-WGY        58 322-8
                               Document Filed 08/18/20  Page 2Page
                                               Filed 10/23/20 of 5 PageID#
                                                                    2 of 5 1134
Case 1:20-cv-00821-LMB-JFA  Document
       Case 1:20-cv-10617-WGY        58 322-8
                               Document Filed 08/18/20  Page 3Page
                                               Filed 10/23/20 of 5 PageID#
                                                                    3 of 5 1135
Case 1:20-cv-00821-LMB-JFA  Document
       Case 1:20-cv-10617-WGY        58 322-8
                               Document Filed 08/18/20  Page 4Page
                                               Filed 10/23/20 of 5 PageID#
                                                                    4 of 5 1136
Case 1:20-cv-00821-LMB-JFA  Document
       Case 1:20-cv-10617-WGY        58 322-8
                               Document Filed 08/18/20  Page 5Page
                                               Filed 10/23/20 of 5 PageID#
                                                                    5 of 5 1137
